Order entered September 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00857-CV

                              KENNETH BUHOLTZ, Appellant

                                                V.

                  LEAP PROPERTY MANAGEMENT, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05525-B

                                            ORDER
       The clerk’s record in this appeal has been filed, but the court reporter’s record has not.

From a review of the record, however, it appears no record exists as the appeal is from the trial

court’s summary judgment. Accordingly, we deem the appellate record complete and ORDER

appellant’s opening brief be filed no later than October 28, 2019.




                                                      /s/   KEN MOLBERG
                                                            JUSTICE